Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00693-CV

              TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES,
                                   Appellant

                                                  v.
                                               George
                                          George TREVINO,
                                               Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-12528
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion contains

a certificate of service to appellee, who has not opposed the motion. Therefore, we grant the

motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

the party who incurred them.

                                                       PER CURIAM